Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 02/05/2020.
             Claims 1-20 are pending.
Information Disclosure Statement  
The information disclosure statement (IDS) filed on 02/05/2020 has been considered except where lined through because of incorrect number (see form-1449, MPEP 609).
Drawings
The drawings filed on 02/05/2020 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-20.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,565,067 and over claims 1-15 of Patent No. 10,592350.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No.10,567,067 and 10,592,350 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 16/782998. (See table below). 
		
Instant Application claim 1
Patent No. 10,565067 claim 1
A system for restoring a secondary copy of a virtual-disk file associated with a virtual machine to a cloud-based account, the system comprising: 
   a first computing device comprising one or more hardware processors and computer memory for executing computer programming instructions and further comprising a cache storage area that comprises a plurality of pages wherein each page is sized to match a page-size configured in the cloud-based account; wherein the first computing device is configured to: execute a pseudo-disk driver that presents a file system 





if (i) no more of the secondary copy remains to be restored and (ii) a second page in the plurality of pages in the cache storage area is not filled by data blocks restored from the secondary copy, the first computing device is further configured to upload the restored data blocks in the second page from the cache storage area to the first virtual-disk file to finish restoring the first virtual-disk file in the cloud-based account. 

   executing on a first computing device a pseudo-disk driver that presents a file system comprising a cache storage area on the first computing device as a local mass-data-storage source for data to be backed up, wherein the first computing device comprises one or more processors and computer memory; 
   storing to a first page in the cache storage area, by a data agent that executes on the first computing device, a 
  from the first page in the plurality of pages in the cache storage area, processing for backup the downloaded data blocks in the first page from the cache storage area, resulting in a second set of backed up data blocks; storing the second set of backed up data blocks into a secondary copy of the first virtual-disk 
  if no more of the first virtual-disk file remains to be downloaded, and one or more pages in the cache storage area have not been processed into backed up pages, processing the one or more pages in the cache storage area into respective backed up pages stored into the secondary copy of the first virtual-disk file, thereby completing a backup-from-cloud operation for the first virtual machine without first downloading the first virtual-


Claims 1-5 of Patent No. 10,565067 satisfies all the elements of claims 2-10 of the instant application, and as such, anticipates the claims of instant application. 


Instant Application claim 11
Patent No.10565067 claim 6
A system for restoring a secondary copy of a virtual-disk file associated with a virtual machine to a cloud-based account, the system comprising: a first computing device comprising one or more hardware processors and computer memory for executing computer programming instructions and further comprising a cache storage area that comprises a plurality of pages wherein each page is sized to match a page-size configured in the cloud-based account; wherein the first computing device is configured to: execute a pseudo-disk driver that presents a file system comprising the 



Claims 6-9 of Patent No. 10,565067 satisfies all the elements of claims 12-20 of the instant application, and as such, anticipates the claims of instant application. 
	
Instant Application claim 1
Patent No.10,592,350 claim 1
A system for restoring a secondary copy of a virtual-disk file associated with a virtual machine to a cloud-based account, the system comprising: 
   a first computing device comprising one or more hardware processors and computer memory for executing computer programming instructions and further comprising a cache storage area that comprises a plurality of pages wherein each page is sized to match a page-size configured in the cloud-based account; wherein the first computing device is configured to: execute a pseudo-disk driver that presents a file system 





if (i) no more of the secondary copy remains to be restored and (ii) a second page in the plurality of pages in the cache storage area is not filled by data blocks restored from the secondary copy, the first computing device is further configured to upload the restored data blocks in the second page from the cache storage area to the first virtual-disk file to finish restoring the first virtual-disk file in the cloud-based account. 



 if (i) no more of the secondary copy of the second virtual-disk file remains to be restored and (ii) a given page in the plurality of pages in the cache storage area is not filled by data blocks restored from the secondary copy of the second virtual-disk file, uploading the restored data blocks in the given page from the cache storage area to a page in the first virtual-disk file in the cloud-based account. 


	Claims 2-11 of Patent No. 10592350 satisfies all the elements of claims 2-10 of the instant application, and as such, anticipates the claims of instant application. 
	
Instant Application claim 11
Patent No. 10592350 claim 12
A system for restoring a secondary copy of a virtual-disk file associated with a virtual machine to a cloud-based account, the system comprising: a first computing device comprising one or more hardware processors and computer memory for executing computer programming instructions and further comprising a cache storage area that comprises a plurality of pages wherein each page is sized to match a page-size configured in the cloud-based account; wherein the first computing device is configured to: execute a pseudo-disk driver that presents a file system comprising the cache storage area as a local mass storage device, store to a first page in the cache storage area first data blocks 



Claims 12-15 of Patent No. 10592350 satisfies all the elements of claims 12-20 of the instant application, and as such, anticipates the claims of instant application.	

Per the instant office action, claims 1-5, 7-12, 14-18 and 20-23 are being considered allowable.  These claims would be allowed if the current nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of the Patent No.10,567,067 and over claims 1-15 of Patent No.10,592,350  are overcome.  Case will be allowed upon receive a terminal disclaimer and also it must be error free from 112 second paragraph.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to restore file of virtual machines to cloud operation.

a.	Varadharajan et al. (US PGPUB 2015/0074060, herein after Varadharajan); “FILE MANAGER INTEGRATION WITH VIRTUALIZATION IN AN INFORMATION MANAGEMENT SYSTEM WITH AN ENHANCED STORAGE MANAGER, INCLUDING 
Varadharajan also teaches select virtual machines and backup ([0298]), virtual machines provided to the organization by third party cloud service [0062]. 
 Varadharajan further disclose store file on cache [0138] and [0148]. 
b.	Kumarasamy et al. (US PGPUB 2014/0201162, hereinafter Kumarasamy); “SYSTEMS AND METHODS TO RESTORE SELECTED FILES FROM BLOCK-LEVEL BACKUP FOR VIRTUAL MACHINES” discloses restores selected virtual machine files from a block-level backup without restoring blocks associated with files other than the selected virtual machine file.
	Kumarasamy also disclose selected file to restore from a file level table of virtual files associated with a virtual machine backed up by a block-level backup procedure ([0010-0012]). 
  Kumarasamy further disclose “organization by a third party cloud ([0055], [0059]), store file on cache [0137].




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163